NUMBER 13-21-00046-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

JUAN ANTONIO RODRIGUEZ,
AS DEPENDENT ADMINISTRATOR OF
THE ESTATE OF JOSE M. RODRIGUEZ,                                      Appellant,

                                          v.

CELIA ORTEGA AND ANGEL ORTEGA,                                       Appellees.


                 On appeal from the 404th District Court
                      of Cameron County, Texas.


                      MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Silva
              Memorandum Opinion by Justice Benavides

      Appellant Juan Antonio Rodriguez as dependent administrator of the estate of

Jose M. Rodriguez appealed a judgment rendered on October 27, 2020 in trial court

cause number 2019-DCL-01320 in the 404th District Court of Cameron County, Texas.
The appellant has now filed an amended motion to dismiss this appeal on grounds that

“the parties have resolved their differences and this appeal is no longer necessary.”

Appellees Celia Ortega and Angel Ortega do not oppose the relief sought in the amended

motion to dismiss the appeal.

       The Court, having examined and fully considered the appellant’s amended motion

to dismiss, is of the opinion that it should be granted. See TEX. R. APP. P. 42.1(a)(1)

(allowing the court to “dismiss the appeal or affirm the appealed judgment or order unless

such disposition would prevent a party from seeking relief to which it would otherwise be

entitled”). Accordingly, we grant the amended motion to dismiss and we dismiss the

appeal. Costs will be taxed against the appellant. See id. R. 42.1(d) (“Absent agreement

of the parties, the court will tax costs against the appellant.”). Having dismissed the appeal

at the appellant’s request, no motion for rehearing will be entertained, and our mandate

will issue forthwith.

                                                                 GINA M. BENAVIDES
                                                                 Justice


Delivered and filed on the
1st day of April, 2021.




                                              2